DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                JOHN A. FICI,
                                  Appellant,

                                      v.

 FLORIDA BARBER ACADEMY, INC. and JACK JOSEPH LOMBARDI,
                      Appellees.

                               No. 4D18-1589

                               [March 21, 2019]

  Appeal from the Circuit Court for the Circuit Court for the Fifteenth
Judicial  Circuit;  Lisa   S.   Small,    Judge;    L.T.    Case    No.
502014CA012887XXXX-MB.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, and Lawrence Newman of Newman Law
Group, PA, Boca Raton, for appellant.

   V. Julia Luyster of V. Julia Luyster, P.A., Plantation, for appellee Jack
Joseph Lombardi.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ. concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.